Case 1:19-cv-02607 Document 4-12 Filed 09/03/19 Page 1 of 3




             EXHIBIT 1-J
                    Case 1:19-cv-02607 Document 4-12 Filed 09/03/19 Page 2 of 3


  From:    Sturgis, George R (Frosty) JR CIV WHS ESD (USA) george.r.sturgis.civ@mail.mil
Subject:   RE: [Non-DoD Source] Holding the Line manuscript review
   Date:   August 23, 2019 at 3:29 PM
     To:   Guy Snodgrass gsnodgrass@defenseanalytics.org
    Cc:    McHale, Kelly A CIV WHS ESD (US) kelly.a.mchale.civ@mail.mil, Jacobsmeyer, Paul J CIV WHS ESD (USA)
           paul.j.jacobsmeyer.civ@mail.mil, Morse, Cameron R CIV WHS ESD (US) cameron.r.morse.civ@mail.mil


       Gree$ngs Mr. Snodgrass,

       Just want to oﬀer a correc$on for below: “withhold the cleared manuscript indefinitely.” I
       don’t believe that to be the intent, however, you are correct in saying that senior leaders
       have directed my office to hold our response pending the outcome of high level
       discussions.

       Sorry, I have no details to share. Thus, this places our final response in a holding pattern.

       I will continue to inquire.

       Definitely not the outcome we had hoped and worked for…

       Thanks for your understanding.

       r/ Frosty



       From: Guy Snodgrass <gsnodgrass@defenseanaly$cs.org>
       Sent: Friday, August 23, 2019 2:58 PM
       To: Sturgis, George R (Frosty) JR CIV WHS ESD (USA) <george.r.sturgis.civ@mail.mil>
       Cc: McHale, Kelly A CIV WHS ESD (US) <kelly.a.mchale.civ@mail.mil>
       Subject: [Non-DoD Source] Holding the Line manuscript review

       All active links contained in this email were disabled. Please verify the identity of the
       sender, and confirm the authenticity of all links contained within the message prior to
       copying and pasting the address to a Web browser.



       Good afternoon, Frosty.

       Thanks for the phone calls this week, and for your efforts on my behalf. Please know that
       I appreciate that. Checking with you to see if your office will be able to provide clearance
       of the manuscript as promised, no later than today?

       To recap, last Thursday you called, confirmed that manuscript security review was fully
       complete — the last two DoD components had no additional redactions. To date, this
       means all concerns provided by your office have been addressed, to include editorial
       changes requested on unclassified portions of the manuscript. During that call you asked
       me to “trust you” -- that you needed a little more time to finalize.
        Case 1:19-cv-02607 Document 4-12 Filed 09/03/19 Page 3 of 3



I checked in with Paul on Monday, and he confirmed that the manuscript was with Kelly
McHale for the 2nd pass review, which was completed Tuesday.

On Tuesday, you said I’d have manuscript clearance by end of business day, or Wed
morning at the latest.

On Wednesday, you said manuscript clearance could no longer be provided at this time,
and you offered no ETA for resolution. You also confirmed that senior leaders have
directed you to withhold the cleared manuscript indefinitely.

I personally appreciate your reassurance on Wednesday that you continue to seek a
positive resolution to what has become a very political clearance process.

I recognize that you and your team are caught in a difficult position. I experienced similar
situations during my tenure in the Pentagon. I genuinely appreciate your dedication to
improving customer service for former employees, and hope that at the end of the day I
will be in a position to speak positively about the clearance process.

Please let me know if there is anything on my end that I can provide to assist you in
completing this long overdue security review.

Best,
Bus


Guy M. Snodgrass
CEO, Defense Analytics
gsnodgrass@defenseanalytics.org < Caution-mailto:gsnodgrass@defenseanalytics.org >
(757) 641-1935
